Citation Nr: 0914089	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
February 2, 2004 for left patella chondromalacia instability.  

2.  Entitlement to a rating in excess of 10 percent prior to 
February 2, 2004 for left patella chondromalacia with loss of 
motion associated with left patella chondromalacia 
instability.  

3.  Entitlement to a rating in excess of 30 percent for left 
total knee replacement as of April 1, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
January 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in January 2004 and August 2004.  

In the January 2004 and August 2004 rating decisions, the RO 
continued the 10 percent evaluation that had been assigned to 
the Veteran's left patella chondromalacia.  The Veteran 
appealed these rating decisions, as well as the RO's decision 
to deny entitlement to a temporary total evaluation for a 
left total knee replacement.  

The Veteran testified at a video-conference hearing before 
the undersigned Veterans Law Judge in May 2006.  A transcript 
of the hearing is of record.

In a March 2007 decision, the Board granted a 100 percent 
rating under Diagnostic Code 5055 for one year following a 
total knee replacement.  The issue of entitlement to a rating 
in excess of 10 percent for left patella chondromalacia was 
remanded for additional development.  The actions directed by 
the Board have been accomplished and the matter has been 
returned to the Board for appellate review. 

In a June 2007 rating decision, the RO effectuated the 
Board's decision by granting service connection for status 
post total left knee replacement and assigning a 100 percent 
evaluation effective February 3, 2004.  A 30 percent 
evaluation was thereafter assigned from April 1, 2005.  In a 
September 2008 rating decision, the RO corrected the 
beginning date of the total evaluation for the Veteran's left 
knee replacement to February 2, 2004, the date of his 
hospital admission.  The RO also granted a separate 10 
percent rating for left patella chondromalacia with loss of 
motion associated with left patella chondromalacia 
instability, effective between July 25, 2003 and February 2, 
2004.  

Despite the actions undertaken by the RO, the Veteran's 
appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that the Veteran was granted entitlement to a 
total disability rating based upon individual unemployability 
(TDIU) due to service-connected disability effective March 
14, 2007.  See July 2008 rating decision.  


FINDINGS OF FACT

1.  Prior to February 2, 2004, the Veteran's left knee did 
not exhibit more than slight recurrent subluxation or lateral 
instability.  

2.  The Veteran's service-connected left knee disability 
includes arthritis with painful motion.

3.  Prior to February 2, 2004, the Veteran's left knee did 
not exhibit flexion limited to 45 degrees or less, or 
extension limited to 10 degrees or more.  

4.  Since April 1, 2005, the Veteran's left knee did not 
exhibit flexion limited to 45 degrees or less, extension 
limited to 10 degrees or more, nonunion of the tibia and 
fibula with loose motion requiring a brace, or chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.

5.  Since April 1, 2005, the Veteran's left knee exhibited 
slight lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected left patella chondromalacia instability 
have not been met prior to February 2, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2008).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected left patella chondromalacia with loss of 
motion associated with left patella chondromalacia 
instability have not been met prior to February 2, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2008).  

3.  The criteria for a rating in excess of 30 percent for 
service-connected left total knee replacement have not been 
met as of April 1, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2008).

4.  The criteria for a separate 10 percent rating for slight 
lateral instability of the left knee have been met since 
April 1, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).

Service connection for left patella chondromalacia was 
established on a secondary basis pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 with a 10 percent evaluation 
effective April 18, 1979.  See July 1980 and January 1981 
rating decisions.  The Veteran filed a claim for increased 
rating that was received in September 2003.  He also filed a 
subsequent claim asserting he was entitled to a temporary 
total evaluation following a left total knee replacement.  

In rating decisions dated January 2004 and August 2004, the 
RO continued the 10 percent evaluation that had been assigned 
to the Veteran's left patella chondromalacia under Diagnostic 
Code 5257.  His claim for a temporary total evaluation for a 
left total knee replacement was denied.  See rating decisions 
dated July 2004 and August 2004.  As noted above, the Veteran 
appealed these decisions.  The Board subsequently determined 
that the Veteran was entitled to a temporary total evaluation 
for the left total knee replacement under Diagnostic Code 
5055.  See March 2007 Board decision.  This determination was 
implemented by the RO in a June 2007 rating decision, which 
granted service connection for status post total left knee 
replacement pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  A 100 percent evaluation was assigned effective 
February 3, 2004 and a 30 percent evaluation was implemented 
as of April 1, 2005.  The beginning date of the total 
evaluation for the Veteran's left knee replacement was 
subsequently corrected by the RO to February 2, 2004, the 
date of his hospital admission.  See September 2008 rating 
decision.  

In the September 2008 rating decision, the RO also determined 
that the Veteran was entitled to a separate 10 percent rating 
for left patella chondromalacia with loss of motion 
associated with left patella chondromalacia instability.  
Service connection was granted pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, effective between July 25, 2003, and 
February 2, 2004.  

Based on the foregoing, the Board must determine whether the 
Veteran is entitled to ratings in excess of 10 percent for 
left patella chondromalacia instability and left patella 
chondromalacia with loss of motion prior to February 2, 2004 
and whether he is entitled to a rating in excess of 30 
percent for left total knee replacement as of April 1, 2005.  

Applicable Laws & Regulations

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  Under this 
diagnostic code, the knee joint warrants an evaluation of 100 
percent for one year following implantation, which the RO 
implemented in this case between February 2, 2004 and March 
31, 2005.  Thereafter, chronic residuals consisting of severe 
painful motion or weakness in the affected extremity merit a 
60 percent evaluation.  Where there are intermediate degrees 
of residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum evaluation is 30 percent.  

Diagnostic Code 5010 provides that arthritis due to trauma is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 provides ratings for 
limitation of flexion.  Flexion of either leg limited to 60 
degrees is noncompensable, flexion limited to 45 degrees 
merits a 10 percent rating, limitation of flexion to 30 
degrees warrants a 20 percent evaluation, and a 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
Diagnostic Code 5261 provides ratings of 0 percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.

Diagnostic Code 5256 provides ratings ranging from 30 percent 
to 60 percent for favorable or unfavorable ankylosis and 
Diagnostic Code 5262 provides the criteria for impairment of 
the tibia and fibula, which assigns a 20 percent evaluation 
for malunion with moderate knee or ankle disability, a 30 
percent evaluation for malunion with marked knee or ankle 
disability, and a 40 percent evaluation for nonunion with 
loose motion requiring a brace.  Other impairments of the 
knee are rated pursuant to Diagnostic Code 5257, which 
provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Code 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a Veteran's knee disability is rated under 
Diagnostic Code 5257, the Veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  It is also possible to receive separate 
ratings for limitation of flexion (DC 5260) and limitation of 
extension (DC 5261) for disability of the same joint.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).


Prior to February 2004

The Veteran was seen in July 2003 with complaint of left knee 
pain, which he rated as a four on a scale of one to ten.  He 
indicated that he had to wear a brace continuously on his 
left knee and that he had difficulty sleeping through the 
night because he had to move due to joint stiffness.  The 
Veteran reported that his joint was more painful when sitting 
for a long time and in the morning.  On physical examination, 
the Veteran's left knee was enlarged and soft tissue 
enlargement was felt in the proximal anterior knee.  There 
was no effusion, redness or warmth, but the examiner reported 
crepitus and tenderness with movement, as well as flexion 
limited to about 90 degrees and tremors of the leg with 
movement.  Strength was +4 and weaker on the left than on the 
right; gait was wobbly and it was noted that the Veteran used 
a cane and that his gait improved as he walked for a longer 
time.  See primary care follow up note.  Left knee effusion 
was noted in October 2003 but distal sensation of the left 
lower extremity was intact.  See rehab evaluation note.  

During a November 2003 orthopedic follow up visit, the 
Veteran reported severe pain in his knee.  Physical 
examination revealed that his left knee was tender to 
palpation (TTP) over the medial/lateral joint line, had 
crepitus with range of motion, and had mild effusion.  The 
examiner reported that VA would proceed with knee replacement 
surgery after the Veteran had rehabilitated from his total 
left hip arthroplasty.  

The Veteran underwent a VA compensation and pension (C&P) 
joints examination in January 2004, at which time it was 
reported that he had advanced arthritis, documented by x-rays 
of the left knee, and was wearing a brace for support.  On 
physical examination, the Veteran's left knee exhibited 
severe swelling.  Range of motion was from 5 degrees to 90 
degrees with locking, intermittent weakness and laxity of the 
joint.  The diagnostic impression was severe degenerative 
joint disease (DJD), end stage of DJD, scheduled for knee 
replacement with clear evidence of marked, severe reduction 
in endurance.  The examiner reported that it was difficult to 
predict the long-term consequences of knee replacement.  

Prior to February 2004, the Board notes that the Veteran was 
assigned a 10 percent rating based on instability of the left 
knee.  The Board further notes that prior to February 2004, 
the Veteran's service-connected left knee disability also 
involved arthritis established by x-ray findings.  Moreover, 
there was also objective evidence of painful limitation of 
motion.  As such, the RO properly awarded a separate 10 
percent rating under Diagnostic Code 5003.  See VAOPGCPREC 9-
98.

Range of motion studies reveals the Veteran had 5 degrees of 
extension and 90 degrees of flexion.  This degree of limited 
motion is noncompensable under Diagnostic Codes 5260 and 
5261.  Additionally, there is no objective evidence that pain 
on use of the joint results in additional limitation of 
motion to a degree which would support a higher rating (i.e. 
extension limited to 10 degrees and flexion limited to 45 
degrees).  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

A January 2004 VA examination report reveals that the Veteran 
had intermittent weakness of the knee and laxity of the 
joint.  While the degree of laxity was not specifically 
described in the January 2004 report, the Board notes that 
when treated in May 2004, the Veteran's laxity was described 
as mild.  There is no evidence prior to February 2004 showing 
that the Veteran had moderate recurrent subluxation or 
lateral instability of the knee.  As such, no more that the 
currently assigned 10 percent rating was warranted under 
Diagnostic Code 5257.

In sum, prior to February 2004, the Veteran's left knee 
disability did not warrant a rating in excess of 10 percent 
based on limitation of motion.  Additionally, the evidence 
also did not show that a rating in excess of 10 percent was 
warranted as there was no objective evidence of moderate 
instability of the knee.

Giving the foregoing, the Board must conclude that prior to 
February 2004, the preponderance of the evidence is against 
the claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


Since April 1, 2005

A May 2004 outpatient treatment report noted that the Veteran 
had mild laxity and 0 to 110 degrees of flexion.  In April 
2005, the Veteran reported that his left knee was doing 
better and denied any significant swelling, erythema, and 
warmth.  In pertinent part, the Veteran acknowledged that 
while his left knee had bothered him post-op, it felt very 
good.  The examiner noted that the Veteran ambulated without 
a brace.  Physical examination of the left knee revealed 
minimal swelling and warmth but no tenderness.  There was 
also minimal pain with movement.  The assessment made was 
status post left knee total knee replacement - doing well.  
See rheumatology follow up visit.  The same findings were 
noted in a June 2005 rheumatology follow up visit note.  A 
May 2005 report revealed that a bone scan showed loosening in 
the left knee.  During a September 2005 visit, physical 
examination of the Veteran's left knee showed no tenderness, 
swelling or warmth.  See id.  

The Veteran testified as to the condition of his left knee in 
May 2006.  He indicated that he was given a brace following 
the total knee replacement and that his left leg was shorter 
by one-half of an inch.  The Veteran reported that he wore 
the left knee brace constantly because he was unable to walk.  
He also reported that the braces prevented falling and that 
his primary way of getting around was a scooter, a wheelchair 
and a cane.  The Veteran asserted that his left knee would 
occasionally swell, but it was normal when checked by the 
examiner and without infection.  He reported that he had had 
fluid extracted from his left knee about six times.  The 
Veteran asserted that lying on his couch and elevating his 
leg helps and that he could not sit in one position.  He 
reported using ice packs on his left knee.  The Veteran 
denied problems operating a motor vehicle, but did indicate 
difficulties if he had to drive a long distance sitting in 
one position.  He reported that a magnetic resonance imaging 
(MRI) showed some loosening of the left knee but that nothing 
had been decided yet to remedy it.  The Veteran indicated 
that he could bend his knee but that he could not walk, 
asserting that he was given a scooter for this reason.  He 
reported waking up at night due to severe left knee pain and 
indicated that the pain was worse in cold, damp weather.  The 
Veteran reported that his knee clicked such that it could be 
considered locking up, that he had muscle spasms, and that he 
had constant pain in the front and back of his left knee.  
See transcript.  

In October 2006, the Veteran denied significant swelling, 
erythema and warmth of any joints, to include his left knee.  
Physical examination of his left knee revealed a surgical 
scar but no warmth, swelling or erythema.  See id.  

In November 2007, the Veteran was evaluated for power 
mobility.  It was noted that he was able to ambulate 
household distances independently, but had been using a 
motorized scooter for the past five years.  The Veteran was 
requesting a replacement scooter to accommodate hunting and 
fishing.  He reported that he had an electric wheelchair that 
he did not use and reported one fall in the last three 
months.  Physical examination revealed an antalgic gait with 
noted kyphosis.  The Veteran had short, small steps and short 
cadence.  In assessing the Veteran, the examiner reported 
that he had decreased ambulation stamina and would benefit 
from power mobility for increased independence with mobility.  
The Veteran was to be issued a trail blazer motorized 
scooter.  See aural rehab consult note.  

During a January 2008 multi-system examination, the Veteran 
exhibited -4/5 strength at his knee and bilateral flexion and 
extension.  The examiner was unable to elicit knee jerk 
reflexes on the left.  There was no tenderness or swelling 
noted in the joints of the Veteran's lower extremities.  See 
rheumatology follow-up visit note.  The same findings were 
noted in May 2008, at which time the Veteran reported that 
none of the joints in his lower extremities were bothering 
him.  See id.  

The Veteran underwent a comprehensive VA C&P examination of 
his left knee in June 2008, at which time his claims folder 
was available and reviewed.  The Veteran reported that his 
left knee condition had gotten progressively worse over the 
years, and he indicated that despite a total left knee 
replacement in February 2004, his left knee condition 
persisted.  At the time of the examination, the Veteran 
stated that he did not have left knee pain at rest.  The 
examiner reported that the Veteran was using a motorized 
scooter for mobility due to conditions not related to his 
left knee.  The Veteran indicated that his left knee gave out 
two to three times a week, but did not lock with ambulation.  
He also denied any weakness, stiffness or fatigability at 
rest.  The Veteran did indicate that his left knee surgery 
had helped his left knee condition to some degree, and also 
reported that prescribed medications were also helping.  

The Veteran reported that he wore a left knee brace during 
flare-ups of his left knee condition and he indicated that it 
helped to some degree.  The examiner noted that the Veteran 
was not wearing the brace at the time of the examination.  
The Veteran denied the use of a cane, crutches or a walker 
for ambulation due to his left knee condition.  He also 
denied any affect on his activities of daily living.  

Physical examination revealed active and passive range of 
motion of the left knee as follows: zero to 100 degrees of 
flexion and a loss of extension to minus 10 degrees.  The 
examiner reported that the Veteran experienced pain that 
began with flexion at 90 to 100 degrees and pain at the end 
of extension at minus 10 degrees.  With repetitive use time 
three, the range of motion of the left knee was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  

The Veteran reported flare-ups of his left knee condition 
with cold and damp temperature, walking for more than 50 
feet, standing for more than one to two hours, lifting 
objects in excess of 30 pounds, and climbing more than one-
half flight of stairs.  The Veteran also reported that he 
could not run at all without a flare-up of his left knee 
condition occurring.  He indicated that during flare-ups, the 
pain in his left knee was eight to nine on a scale of zero to 
ten.  Alleviating factors include elevating his left leg for 
approximately 45 minutes to an hour, taking 100 milligram 
Morphine tablets, and applying ice packs to his knee for 
approximately one hour.  The Veteran reported that his left 
knee condition flared up approximately two times a week and 
that the flare-ups usually lasted for approximately 30 to 45 
minutes.  He indicated that he had an additional 80 to 90 
percent limitation of function of his daily activities during 
flare-ups.  

The examiner reported that on examination of the Veteran's 
left knee for instability, the Drawer and McMurray signs were 
positive.  Mild laxity at the left knee joint was noted, but 
there was no swelling or tenderness.  The examiner also 
reported moderate crepitation on active and passive range of 
motion.  There were no diagnostic studies indicated.  The 
Veteran was diagnosed with residuals of the left total knee 
replacement, moderately active at the time of the 
examination; status post left total knee replacement in 
February 2004.  It was the examiner's opinion that the 
Veteran's left knee condition limited his functional ability 
for ambulation.  The examiner indicated that such functional 
ability was moderately limited due to the findings noted in 
the examination report.  

Since April 1, 2005, the Veteran's left knee is rated as 30 
percent under Diagnostic Code 5055.  This is the minimum 
rating assignable.  In order to receive the next higher 
rating of 60 percent, the evidence must show chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  While the Veteran does have some 
painful motion, as well as weakness, these residuals have 
never been considered severe.  In fact, for much of the time 
since April 1, 2005, the Veteran reported that his knee had 
minimal swelling/warmth, no tenderness and minimal pain with 
movement.  On his most recent examination, the Veteran 
reported that he wore his knee brace only during flare-ups, 
which occurred approximately 2 times a week and which were 
relieved in 30 to 45 minutes when he elevated and iced the 
knee and took pain medication.  He denied needing to use a 
cane, crutches or a walker for ambulation.  It was also noted 
that range of motion studies did not reveal any pain until 90 
to 100 degrees of flexion and at minus 10 degrees of 
extension.  Based on the Veteran's self report, as well as 
the objective evidence of record, a finding of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity is not found.

The Board however, does find that a separate rating of 10 
percent under the provisions of Diagnostic Code 5257 is 
warranted as the evidence since April 1, 2005 reveals mild 
laxity of the knee joint.  This is supported by objective 
evidence.  In this regard, examination reports revealed 
positive Drawer and McMurry testing.  There is no evidence, 
however, of moderate instability or subluxation of the left 
knee.  Therefore, the next higher rating of 20 percent is not 
warranted under Diagnostic Code 5257.

The Board will next examine whether separately rating the 
Veteran's limitation of motion of the left knee will yield a 
rating in excess of the 30 percent rating assigned under 
Diagnostic Code 5055.  As noted above, the Veteran's left 
knee motion is limited by at most flexion to 90 degrees and 
minus 10 degrees of extension.  These findings equate to 
noncompensable ratings under 5260 and 5261.  Moreover, there 
is no objective evidence that pain on use of the knee joint 
results in additional limitation of motion to a degree which 
would support a higher rating.  In this regard, examination 
revealed that pain began between 90 to 100 degrees of flexion 
and minus 10 degrees of extension.  Furthermore, with 
repetitive testing on examination, the left knee was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  Also, although the Veteran reported flare-ups, 
there was no objective evidence that flare-ups resulted in 
additional loss of motion.  The Board notes that the Veteran 
reported that flare-ups would resolved within 30 to 45 
minutes by elevating his leg, icing his leg and taking pain 
medication.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Given the foregoing, a rating higher than 30 percent would 
not be assignable under the range of motion codes.  Moreover, 
the Board cannot assign separate ratings under Diagnostic 
Code 5055 and 5260, 5261, as this would result in pyramiding.  
Diagnostic Code 5055 pertains to residuals from the knee 
replacement and that code specifically includes limitation of 
motion as part of those residuals.  See 38 C.F.R. § 4.14.

The Board also notes that although a bone scan showed some 
loosening of the left knee, there are no reports showing that 
the left knee results in any nonunion of the tibia or fibula.  
Additionally, the Board has awarded the Veteran a separate 10 
percent rating for the looseness/instability of the knee.  As 
such a higher rating under Diagnostic Code 5262 is not 
warranted.

In sum, the Board finds that the Veteran is entitled to a 30 
percent rating under Diagnostic Code 5055 and a separate 
rating of 10 percent under Diagnostic Code 5257 based on mild 
instability of the knee.  The preponderance of the evidence 
is against the assignment of higher ratings.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Extraschedular consideration

The rating schedules represent, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's left knee 
disability are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe the 
Veteran's disability.  In this regard, the Board notes that 
the examiner in 2008 stated that the Veteran's residuals 
caused moderate impairment with ambulation and that his left 
knee disability did not impair his ability to perform 
activities of daily living.  He found that the Veteran's 
symptoms were moderately active.  The combined 40 percent 
rating since April 1, 2005 and the combined 20 percent rating 
prior to February 2004 properly contemplates the degree of 
disability caused by the Veteran's service-connected left 
knee disability.  The evidence does not show that the 
schedular rating criteria are inadequate.  See 38 C.F.R. 4.1.  
For these reasons, referral for consideration of an 
extraschedular rating is not warranted.  

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, such as in this case, 
Section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g.,  competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.  

Prior to the issuance of the January 2004 and August 2004 
rating decisions that are the subject of this appeal, the 
Veteran was advised of the evidence necessary to substantiate 
his claim for increased rating and of his and VA's respective 
duties in obtaining evidence.  See November 2003 letter.  In 
a June 2007 letter, the Veteran was notified that 
disabilities are rated on the basis of diagnostic codes, and 
depending on the disability involved, a rating from 0 percent 
to as much as 100 percent would be assigned.  He was also 
notified of examples of the types of evidence that he should 
inform VA about or provide, including medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability and the effect that worsening had on his 
employment and daily life.  Although this letter did not 
notify the Veteran of the specific rating criteria for 
evaluating his service-connected knee disability, this is 
nonprejducial because the Veteran has in fact been given 
actual knowledge of these criteria.  The rating criteria 
found under Diagnostic Codes 5256-5258, 5260-5262 were set 
forth in the April 2005 statement of the case (SOC) and 
September 2008 supplemental SOC (SSOC) and the Veteran's 
representative sets out the rating criteria found at 
Diagnostic Code 5055 in a February 2009 Post-Remand Brief.  
In light of the foregoing, the Board finds that the Veteran 
should have reasonably understood what was needed to 
substantiate the claim for increased rating.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

The Board also finds that any pre-adjudicatory § 5103(a) 
notice error is non-prejudicial in light of the post-
adjudicatory notice and opportunity provided to develop the 
case during the extensive appellate proceedings.  See 
Vazquez-Flores, 22 Vet. App. at 47-49.  No additional 
evidence was received after the most recent SSOC dated in 
October 2008 and the case was thereafter transferred to the 
Board.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's VA treatment records have been 
associated with the claims folder and he was afforded several 
appropriate VA examinations in connection with his claim.  
The Board again notes that the Veteran did not respond to a 
request to submit the requisite authorization for the release 
of private treatment records from Dr. McLay, and further 
notes that VA tried unsuccessfully to obtain records 
associated with the Veteran's claim for benefits from the 
Social Security Administration (SSA).  In this regard, SSA 
informed VA that it was unable to locate any medical records 
and that no folder existed, despite the conduction of a 
special search.  See responses received December 2005 and 
January 2006.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for left patella 
chondromalacia instability is denied prior to February 2, 
2004.  

A rating in excess of 10 percent for left patella 
chondromalacia with loss of motion associated with left 
patella chondromalacia instability is denied prior to 
February 2, 2004.  

A rating in excess of 30 percent for service-connected left 
total knee replacement is denied as of April 1, 2005.  

A separate 10 percent rating for slight lateral instability 
of the left knee is granted as of April 1, 2005, subject to 
the criteria governing payment of monetary benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


